Opinion issued June 11, 2021




                                          In The

                                Court of Appeals
                                          For The

                            First District of Texas
                              ————————————
                                NO. 01-21-00301-CV
                             ———————————
         IN RE J-M MANUFACTURING COMPANY, INC., Relator


             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, J-M Manufacturing Company, Inc., has filed a petition for a writ of

mandamus challenging the trial court’s order denying relator’s objections to a virtual

jury trial, and requesting that this Court issue a writ of mandamus directing the trial

court to hold an in-person jury trial.1


1
      The underlying case is Andrea Jean Thompson, Individually and as Executrix of the
      Estate of Tracy Dean Thompson, Deceased, and Mandy Thompson Zorn, Cause No.
      2018-10109, in the 270th District Court of Harris County, Texas, the Honorable
      Dedra Davis presiding.
      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

Any pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Guerra, and Farris.




                                          2